DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/17/21 has been entered.  In the preliminary amendment, Applicant canceled claims 1-20.  Overall, claims 21-26 are currently pending in this application.

     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 25, 26 are rejected under 35 U.S.C. 102a1 as being anticipated by Huffman (US 2006/0108443). 
Regarding claim 21, Huffman discloses a lance injector assembly for an exhaust component, comprising:


a shaft configured to extend into an exhaust conduit (not shown) of the exhaust component, the shaft being hollow so as to define a channel therethrough, wherein an opening is defined in a wall of the shaft proximate to a second end of the shaft that is opposite the first end (see Figs. 1, 4);
a cap coupled to a first end of the shaft (see Fig. 1); and
a supply line (11) (Figs. 1, 4) disposed within the channel defined by the shaft, wherein a nozzle (15) is disposed at a downstream end of the supply line, the nozzle being fluidly coupled to the shaft around the opening (see Fig. 1) such that reductant is able to flow from the nozzle through the opening and into an exhaust gas flowing through the exhaust conduit,
wherein air is present in the space (34) (Fig. 1) between the supply line (11)and the wall of the shaft, the air inhibiting heat transfer to the supply line (see par. [0032]).


    PNG
    media_image1.png
    419
    828
    media_image1.png
    Greyscale



Regarding claim 22, Huffman discloses the lance injector assembly of claim 21, Huffman  further discloses an adapter (19) (Fig. 4) coupled to the downstream end of the supply line, the adapter defining an aperture therethrough, the nozzle being disposed on or defined by a downstream end of the aperture, wherein the aperture has a first diameter proximate to the supply line and a second diameter smaller than the first diameter distal from the supply line such that the aperture tapers inwardly from the supply line towards the nozzle (see Fig. 4, par. [0029]).

Regarding claim 25, Huffman discloses the lance injector assembly of claim 21, Huffman further discloses an insulating layer disposed around the shaft (see par. [0030]).

Regarding claim 26, Huffman discloses the lance injector assembly of claim 21, Huffman further discloses an adapter protruding outwardly from the opening, the nozzle being included in the adapter (see Fig. 4).

Claim 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Cooke (US 2008/0014103). 
Regarding claim 21, Cooke discloses a lance injector assembly for an exhaust component, comprising:
a shaft configured to extend into an exhaust conduit (28a) (Fig. 6) of the exhaust component, the shaft being hollow so as to define a channel therethrough, wherein an opening is defined in a wall of the shaft proximate to a second end of the shaft that is opposite the first end;
a cap coupled to a first end of the shaft (see Fig. 1); and
a supply line (42a) (Fig. 6) disposed within the channel defined by the shaft, wherein a nozzle (168) is disposed at a downstream end of the supply line, the nozzle being fluidly coupled to the shaft around the opening such that reductant is able to flow from the nozzle through the opening and into an exhaust gas flowing through the exhaust conduit,
wherein air is present in the space (212) (Fig. 6) between the supply line (42a)and the wall of the shaft, the air inhibiting heat transfer to the supply line (see par. [0097, 0098]).

    PNG
    media_image2.png
    327
    491
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2006/0108443) in view of Gibson et al. (US 2007/0257069).  
Regarding claim 23, Huffman discloses the lance injector assembly of claim 21, however, Huffman fails to disclose the cap comprises an annular portion; a central hub disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap; and a plurality of radial ribs extending from an outer periphery of the central hub to an inner periphery of the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs, wherein the supply line extends through the central hub into the shaft.
Gibson teaches a cap (100) for a dispensing nozzle (1) comprises an annular portion; a central hub disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap; and a plurality of radial ribs (130) (Fig. 9B, par. [0123]) extending from an outer periphery of the central hub to an inner periphery of the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs, wherein the supply line extends through the central hub (see Fig. 9B, par. [0118]).
                        
    PNG
    media_image3.png
    353
    544
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Huffman by using a cap comprising a central hub disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap; and a plurality of radial ribs extending from an outer periphery of the central hub to an inner periphery of the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs, wherein the supply line extends through the central hub as taught by Gibson for eliminating conventional screw-threads to allow less material to be used in the manufacture of the nozzle thus reducing costs (see par. [0018]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2006/0108443) in view of Gibson et al. (US 2007/0257069) as applied to claim 23, and further in view of Elgh (US 6,505,500).  
Regarding claim 24, the modified Huffman discloses the lance injector assembly of claim 23, however, fails to disclose wherein the cap further comprises an insulating bushing disposed in the central hub around a portion of the supply line that us disposed in the central hub, the insulating bush configured to inhibit heat transfer to the supply line from the central hub.
Elgh teaches a cap (43) comprises an insulating bushing (41) (Fig. 4) disposed in a central hub around a portion of a supply line (see Col. 7, Lines 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Huffman by using an insulating bushing disposed in the central hub around a portion of the supply line as taught by Elgh for insulating the supply line from high temperature.

   



    Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747